 Case 8:19-cv-00686-SDM-AEP Document 40 Filed 10/14/20 Page 1 of 3 PageID 259




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION

  UNITED STATES OF AMERICA and
  THE STATE OF FLORIDA
  ex rel. CONDRA ALBRlGHT,
          Plaintiff,

  v.                                                                 Case No.         8:19-cv-686-T-23AEP

  REGENCY INC., et al.,

        Defendant.
  _____________________________________/

                              NOTICE OF PENDENCY OF OTHER ACTIONS
  In accordance with Local Rule 1.04(d), I certify that the instant action:

    X    IS                   related to pending or closed civil or criminal case(s) previously filed in
                              this Court, or any other Federal or State court, or administrative agency as
                              indicated below:

Case Caption       Venue         Case Number     Description
USA v. REGENCY,
                   M.D. Fla.     8:19-cv-803     Civil forfeiture action against named defendant.
ET AL.
USA v. NADIA                                     Defendant in 8:19-cv-803. Purchased DMEs from Regency: Ace Medical
                   D. N.J.       2:19-cr-00247
LEVIT                                            Supply, MKS Medical Supply, Franz Medical Supply, and Star Medical Supply.
USA v. AARON                                     Defendant in 8:19-cv-803. Purchased DMEs from Regency: Ace Medical
                   D. N.J.       2:19-cr-00247
WILLIAMSKY                                       Supply, MKS Medical Supply, Franz Medical Supply, and Star Medical Supply.
USA v. SAMUEL                                    Defendant in 8:19-cv-803. Ran marketing groups that sold leads to the
                   M.D. Fla.     8:20-cr-00168
FRIEDMAN                                         EverPrime (Burruss & Adams) DMEs.
USA v.
                                                 Purchased DMEs from Regency: Healthsource DME, Inc., Decision One Health,
JONATHAN           M.D. Fla.     8:20-cr-00173
                                                 Inc., and Landmark Medical, LLC
ROUFFE
USA v. RICHARD                                   Purchased DMEs from Regency: Emerald Medical Supply, Inc., Radiance
                   S.D. Ga.      4:19-CR-158
STEINKOHL                                        Medical Solutions, Inc., and Resurge Medical Supply, Inc.
USA V.
                                                 Purchased DMEs from Regency: Emerald Medical Supply, Inc., Radiance
JONATHAN           S.D. Ga.      4:19-CR-158
                                                 Medical Solutions, Inc., and Resurge Medical Supply, Inc.
TANNER
USA v. RICHARD                                   Purchased DMEs from Regency: Healthsource DME, Inc., Decision One Health,
                   M.D. Fla.     8:20-cr-00236
DAVIDSON                                         Inc., and Landmark Medical, LLC.
                                                 Purchased DMEs from Regency: Absolute Comfort Medical, Advanced Medical
                                                 Supply, American Bracing Solutions, Back Braces Plus, Belle Oak Bracing,
                                                 Bracing Partners Inc, Caring For Your Pain Bracing, Cp Bracing Supply,
USA v. CHARLES
                   M.D. Fla.     8:20-cr-00293   Discovery Medical Supply, First Stop Medical Supply Inc, Jackson Medical
BURRUSS
                                                 Supply, LJH Medical Solutions, Lucky Medical Supply, Mainlands Medical,
                                                 SST Medical Solutions Inc, Tree Top Medical Inc, Wellness Medical Solutions,
                                                 and Westside Medical Bracing.
 Case 8:19-cv-00686-SDM-AEP Document 40 Filed 10/14/20 Page 2 of 3 PageID 260



                                              Purchased DMEs from Regency: Absolute Comfort Medical, Advanced Medical
                                              Supply, American Bracing Solutions, Back Braces Plus, Belle Oak Bracing,
USA v.                                        Bracing Partners Inc, Caring For Your Pain Bracing, Cp Bracing Supply,
ARDALAAN          M.D. Fla.   8:20-cr-00294   Discovery Medical Supply, First Stop Medical Supply Inc, Jackson Medical
ADAMS                                         Supply, LJH Medical Solutions, Lucky Medical Supply, Mainlands Medical,
                                              SST Medical Solutions Inc, Tree Top Medical Inc, Wellness Medical Solutions,
                                              and Westside Medical Bracing.
                                              Purchased DMEs from Regency: Absolute Comfort Medical, Advanced Medical
                                              Supply, American Bracing Solutions, Back Braces Plus, Belle Oak Bracing,
                                              Bracing Partners Inc, Caring For Your Pain Bracing, Cp Bracing Supply,
USA v. BURRUSS,
                  S.D. Cal.   3:20-cr-02980   Discovery Medical Supply, First Stop Medical Supply Inc, Jackson Medical
ET AL.
                                              Supply, LJH Medical Solutions, Lucky Medical Supply, Mainlands Medical,
                                              SST Medical Solutions Inc, Tree Top Medical Inc, Wellness Medical Solutions,
                                              and Westside Medical Bracing
USA v. PATSY                                  Purchased DMEs from Regency: Indian Shores Bracing, Cordial Medical
                  M.D. Fla.   8:20-cr-00058
TRUGLIA, ET AL                                Supply, Village Medical Supply, Tiger Medical Inc, and Self Care Bracing
USA v. MICHAEL                                Purchased DMEs from Regency: SunRay Medical, Inc., JAM Medical, and A
                  M.D. Fla.   8:20-cr-00195
NOLAN                                         Step Above Medical, Inc.
USA v. RICHARD                                Purchased DMEs from Regency: SunRay Medical, Inc., JAM Medical, and A
                  M.D. Fla.   8:20-cr-00196
EPSTEIN                                       Step Above Medical, Inc.
USA v. SAJID                                  Ran marketing groups that sold leads to the EverPrime (Burruss & Adams)
                  M.D. Fla.   8:20-cr-00249
GERONIMO                                      DMEs.
USA v. PAUL                                   Purchased DMEs from Regency: SunRay Medical, Inc., JAM Medical, and A
                  M.D. Fla.   8:20-cr-00213
SAVASTANO                                     Step Above Medical, Inc.
                                              Telehealth doctor who signed DME orders that were submitted by Regency
USA v. MURALI     W.D. Wis.   3:20-cr-00072
                                              created DMEs


         IS NOT           related to any pending or closed civil or criminal case filed with this
                          Court, or any other Federal or State court, or administrative agency.

 I further certify that I will serve a copy of this NOTICE OF PENDENCY OF OTHER
 ACTIONS upon each party no later than eleven days after appearance of the party.

 Dated: October 14, 2020
                                                     /s/ Sean Estes
                                                     Sean Estes
                                                     Florida Bar No. 0055770
                                                     sean@hoyerlawgroup.com
                                                     Jesse L. Hoyer
                                                     Florida Bar No.: 076934
                                                     jesse@hoyerlawgroup.com
                                                     HOYER LAW GROUP, PLLC
                                                     2801 West Busch Blvd., Suite 200
                                                     Tampa, FL 33618
                                                     Tel: (813) 375-3700 / Fax: (813) 375-3712

                                                     Charles H. Rabon, Jr.
                                                     N.C. Bar No. 16800
                                                     Admitted Pro Hac Vice
                                                     crabon@usfraudattorneys.com
                                                     Rabon Law Firm, PLLC
                                                     413 South Sharon Amity Rd., Suite C
Case 8:19-cv-00686-SDM-AEP Document 40 Filed 10/14/20 Page 3 of 3 PageID 261




                                           Charlotte, NC 28211
                                           Tel: 704-247-3247
                                           Fax: 704-208-4645

                                           Counsel for Plaintiff



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

CM/ECF on October 14, 2020, on all counsel or parties of record.


                                           /s/ Sean Estes
                                           Sean Estes
